Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 16-30 are presented for examination.

Specification
2.	The disclosure is objected to because of the following informalities: 
There is a listing of serial numbers in the spec; it is informed that applicant are responsible for updating the spec if applications have matured into patents or abandoned.  For example, 15/081,635 listed in paragraph 0001 is now abandoned and the spec should be updated to reflect current status of that application.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 16-30 recite steps or acts including representing the sub-sequence of pulses by the buffer frequency, the buffer duty cycle, and the buffer duration; thus, the claims are to a process, which is one of the statutory categories of invention. 
(Step 2A – Prong One) The claims 1 recites:
providing a frequency error margin value and a duty cycle error margin value associated with processing the digital signal (under its broadest reasonable interpretation, mathematical concepts, as described in the paragraph [0086]); 
identifying a buffer frequency, a buffer duty cycle, and a buffer duration of one of a plurality of sub-sequences of pulses (under its broadest reasonable interpretation, mathematical concepts, as described in the paragraph [0098]-), wherein each sub-sequence of pulses comprises one or more pulses, and wherein for the one of the sub-sequences of pulses: 
the buffer frequency is a first function of the pulse frequencies of the sub-sequence of pulses, such that the buffer frequency and each of the pulse frequencies of the sub-sequence of pulses differ by less than the frequency error margin (under its broadest reasonable interpretation, mathematical concepts, as described in the paragraph [0108]), 
the buffer duty cycle is a second function of the pulse duty cycles of the sub-sequence of pulses, such that the buffer duty cycle and each of the pulse duty cycles of the sub-sequence of pulses differ by less than the duty cycle error margin (under its broadest reasonable interpretation, mathematical concepts, as described in the paragraph [0108]), and 
the buffer duration is the sum of the pulse durations over the sub-sequence of pulses (under its broadest reasonable interpretation, mathematical concepts, as described in the paragraph [0110]); and 
representing the sub-sequence of pulses by the buffer frequency, the buffer duty cycle, and the buffer duration (under its broadest reasonable interpretation, mathematical concepts).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the limitation “a sequence of pulses”, “a pulse frequency”, “a pulse duty cycle”, “a pulse duration”, “error margin”, “buffer frequency”, “buffer duty cycle”, and “buffer duration” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). Further the additional elements “Simulation Program with Integrated Circuit Emphasis (SPICE) format”, “Value Change Dump (VCD) or equivalent format”, “digital signal”, “voltage”, “ logic cell of a circuit or device”, “memory cell of static random-access memory (SRAM)”, “transistor”, “compact digital waveform (CDW)” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data gathering (see MPEP 2106.05(g)).
These additional elements do not integrate a method of processing a digital signal into a practical application because they do no more than implement the mathematical modeling. 
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “a sequence of pulses”, “a pulse frequency”, “a pulse duty cycle”, “a pulse duration”, “error margin”, “buffer frequency”, “buffer duty cycle”, and “buffer duration” “Simulation Program with Integrated Circuit Emphasis (SPICE) format”, “Value Change Dump (VCD) or equivalent format”, “digital signal”, “voltage”, “ logic cell of a circuit or device”, “memory cell of static random-access memory (SRAM)”, “transistor”, “compact digital waveform (CDW)” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data gathering (see MPEP 2106.05(g)).
Further dependent claims 17-30 recite:
(Claim 17)  identifying a next buffer frequency, a next buffer duty cycle, and a next buffer duration of a next sub-sequence of pulses (mathematical concepts), wherein for the next sub-sequence of pulses: 
the next buffer frequency is the first function of the pulse frequencies of the next sub-sequence of pulses, such that the next buffer frequency and each of the pulse frequencies of the next sub-sequence of pulses differ by less than the frequency error margin (mathematical concepts), 
the next buffer duty cycle is the second function of the pulse duty cycles of the next sub-sequence of pulses, such that the next buffer duty cycle and each of the pulse duty cycles of the next sub-sequence of pulses differ by less than the duty cycle error margin (mathematical concepts), and 
the next buffer duration is the sum of the pulse durations over the next sub-sequence of pulses; and representing the next sub-sequence of pulses by the next buffer frequency (mathematical concepts), 
the next buffer duty cycle, and the next buffer duration, wherein the next sub-sequence of pulses starts from a pulse such that: 
the buffer frequency and the frequency of the pulse differ by an amount equal to or more than the frequency error margin (mathematical concepts), and/or 
the buffer duty cycle and the duty cycle of the pulse differ by an amount equal to or more than the duty cycle error margin (mathematical concepts).
(Claim 18) wherein the first function is an average (mathematical concepts).
(Claim 19) wherein the second function is an average (mathematical concepts).
(Claim 20) wherein the signal is represented in Simulation Program with Integrated Circuit Emphasis (SPICE) format (insignificant extra solution activity – data gathering).
(Claim 21) wherein the signal is represented in Value Change Dump (VCD) or equivalent format (insignificant extra solution activity – data gathering).
(Claim 22) wherein the buffer frequency, buffer duty cycle, and buffer duration representing each of the sub-sequences of pulses forms a compact digital waveform (CDW) point for the corresponding sub-sequence of pulses, and the method further comprises: storing a representation of the digital signal as a series of CDW points, each CDW point being representative of one of the plurality of sub-sequences of pulses (insignificant extra solution activity – data gathering).
(Claim 23) wherein the buffer frequency, buffer duty cycle, and buffer duration representing each of the sub-sequences of pulses forms a compact digital waveform (CDW) point for the corresponding sub-sequence of pulses, and the method further comprises: storing a representation of the digital signal as a series of CDW points, each CDW point being representative of one of the plurality of sub-sequences of pulses (insignificant extra solution activity – data gathering).
(Claim 24) wherein the digital signal is a voltage applied to a gate terminal of a transistor as a function of time (mathematical concepts).
(Claim 25) wherein the transistor is a p-channel metal-oxide-semiconductor field-effect transistor, n-channel metal-oxide-semiconductor field-effect transistor, junction field effect transistor, high electron mobility transistor, or insulated-gate bipolar transistor (insignificant extra solution activity – data gathering).
(Claim 26) wherein the digital signal is a voltage applied to an input port of a logic cell of a circuit or device as a function of time, the circuit or device comprising a plurality of logic cells (insignificant extra solution activity – data gathering).
(Claim 27) wherein the logic cell is a memory cell of static random-access memory (SRAM) (insignificant extra solution activity – data gathering).
(Claim 28) wherein the pulse frequencies and the pulse duty cycles of the sequence of pulses vary over time (mathematical concepts).
(Claim 29) wherein the buffer frequencies, buffer duty cycles, and buffer durations of the CDW points vary over time (mathematical concepts).
(Claim 30) wherein the buffer frequencies, buffer duty cycles, and buffer durations of the CDW points differ between two CDW points (mathematical concepts).
Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Allowable Subject Matter
4.	Any indication of allowability is being withheld pendent the manner in which applicant amends the claims to overcome the rejection under 101.

Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rodopoulos et al. (“Understanding Timing Impact of BTI/RTN with Massively Threaded Atomistic Transient Simulations”) discloses Bias Temperature Instability (BTI) SPICE simulation
HERRMANN (CN 105493406 A) duty cycle pulse signal production during simulation.
Bansal et al. (US 20130212414 A1) discloses BTI (bias temperature instability) debratdattion technology.
Weckx et al. (“Defect-based Methodology for Workload-dependent Circuit Lifetime Projections – Application to SRAM”) discloses circuit performance simulation using duty factor.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146